UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DAVID HALL, et al.,

Plaintiffs,
Case No. 2:16-cv-330

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Chief Magistrate Judge Elizabeth P. Deavers

US. CARGO & COURIER
SERVICE, LLC,

Defendant.
OPINION & ORDER

This matter is before the Court on Plaintiffs David Hall, Nick Thompson, and Dustin
Bryan’s (collectively “Plaintiffs”) Motion to Strike (ECF No. 126), Defendant U.S. Cargo &
Courier Service, LLC’s (“U.S. Cargo”) Response in Opposition (ECF Nos. 130, 131), and
Plaintiffs’ Reply (ECF No. 132). For the reasons stated below, the Court GRANTS in PART and
DENIES in PART Plaintiffs’ Motion to Strike. (ECF No, 126.)

I,

On January 16 and 17, 2019, Plaintiffs’ counsel deposed David Hammel (“Hammel”),
Jeremy Lutey (“Lutey”), and Serena Whitman (“Whitman”). (See Def.’s Mot. to Strike, Exs. A,
B, C [ECF Nos, 126-2, 126-3, 126-4].) On February 28, 2019, the court reporting service granted
U.S. Cargo a 30-day extension to submit errata sheets. On March 8, 2019, U.S. Cargo timely
submitted notarized errata sheets for the deposition transcripts of Hammel, Lutey, and Whitman.

On behalf of Hammel, U.S. Cargo sought to correct ten alleged errors. U.S. Cargo
designated eight of those corrections as “clarification of testimony” and two as “inaccurate
testimony.” (See Mot. to Strike, Ex. A [ECF No. 125-2].) U.S. Cargo requested to correct four

alleged errors in Lutey’s deposition transcript. U.S. Cargo designated three corrections as
“clarification of testimony” and one as “inaccurate testimony.” (See Mot. to Strike, Ex. B [ECF
No. 125-3].) For Whitman’s deposition transcript, U.S. Cargo requested to correct 58 alleged
errors. (See Mot. to Strike, Ex. B [ECF No. 125-4].) U.S. Cargo asserts that 44 of those changes
were for “clarification of testimony,” ten were to “correct typographical errors,” and four were due
to “inaccurate testimony.” Jd.

On March 19, 2019, Plaintiffs filed a motion to strike and attached the errata submitted by
U.S. Cargo. (See Mot. to Strike [ECF No. 125].) The next day, Plaintiffs filed the identical motion
to strike but attached as exhibits three summaries of each deponent’s errata. (See Mot. to Strike
[ECF No. 126].) The Clerk then restricted Plaintiffs’ first motion to strike, noting that counsel
refiled the same motion twice. For practical purposes, the Court will address the motion to strike
that Plaintiffs filed on March 20, 2019, because that motion is substantively identical to Plaintiffs’
first motion. The Court will only address the errata sheets attached to the first motion, however,
because those are the actual sworn documents that U.S. Cargo submitted on behalf of the
deponents.

IL.
Federal Rule of Civil Procedure 30(e) outlines the process by which a deponent may alter

her testimony:

(1) Review; Statement of Changes. On request by the deponent or a party before the
deposition is completed, the deponent must be allowed 30 days after being notified
by the officer that the transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to sign a statement listing the
changes and the reasons for making them.

(2) Changes Indicated in the Officer’s Certificate. The officer must note in the
certificate prescribed by Rule 30(f)(1) whether a review was requested and, if so,
must attach any changes the deponent makes during the 30-day period.
Fed. R. Civ, P, 30(e). District courts in the Sixth Circuit interpret this Rule restrictively. Although
Rule 30(e) refers to changes in “substance,” courts in the Sixth Circuit have interpreted the Rule
to prohibit substantive changes and permit only the correction of typographic and transcription
errors. See, e.g., McClendon v. Hightowers Petroleum Co., No. 1:14-cv-619, 2016 WL 2859625,
at *1-2 (S.D. Ohio May 16, 2016); Mullins v. Cyranek, No. 1:12-cv-384, 2014 WL 3573498, at
*2 (S.D. Ohio July 21, 2014); Tchankpa v. Ascena Retail Grp., Inc., 2:16-cv-895, 2018 WL
1472527, at *1-2 (S.D. Ohio Mar, 26, 2018).

This restrictive approach stems from the Sixth Circuit’s decision in Trout v. FirstEnergy
Corp., 339 Fed. Appx. 560, 565 (6th Cir. 2009). Addressing the scope of Rule 30(e), the Sixth
Circuit explained, as follows:

FirstEnergy responds that Trout is not entitled to benetit from her corrected

deposition testimony because her counsel did not rehabilitate her statements during

the deposition. As FirstEnergy points out, “Rule 30(e) does not allow one to alter

what was said under oath.” Tuttle v. Tyco Elecs. Installation Servs., Inc., No. 2:06-

cv-581, 2008 WL 343178, at *4 (S.D, Ohio Feb. 7, 2008), “If that were the case,

one could merely answer the questions with no thought at all ... , then return home

and plan artful responses. Depositions differ from interrogatories in that regard. A

deposition is not a take home examination.” Jd. (citation omitted).
Trout, 339 Fed. Appx. at 565. Most courts in the circuit have interpreted Trout as establishing the
rule that an errata sheet may not be used to make substantive changes to testimony. See Ramirez
v. Bolster & Jeffries Health Care Grp., LLC, No. 1:12-cv-205, 2016 WL 4132294, at *2-3 (W.D.
Ky. Aug. 3, 2016) (collecting cases).

The undersigned interprets Rule 30(e) to prohibit substantive changes to deposition
testimony. See, e.g., McClendon, 2016 WL 2859625, at *1-2; Mullins, 2014 WL 3573498, at *2;
Ramirez, 2016 WL 4132294, at *2-3. A deponent may only use Rule 30(e) to correct typographic

and transcription errors. Trout, 339 Fed. Appx. at 565.
TIE.

U.S. Cargo contends that, although the errata’s requested corrections are substantive, they
do not materially alter the deponents’ testimony. According to U.S. Cargo, the errata are proper
because the deponents “sought to minimally clarify their testimony after reading the transcript to
ensure there was no confusion at trial regarding their deposition testimony.” (Def.’s Resp. at 7.)
In contrast, Plaintiffs assert that U.S. Cargo’s errata “primarily consists of an attempt to alter the
testimony of its key witnesses.” (Pls.’ Mot. to Strike at 3.) The Court agrees.

U.S. Cargo requested 73 corrections and labeled nine of those as “typographical errors.”
Of the 64 other errata, 21 seek to change the term “routes” to “route territories.” Eight other
requested corrections simply insert “independent contractor” into the testimony. Additionally, in
33 other submissions, U.S. Cargo requested to correct the transcript by inserting or removing
words from the deponents’ testimony.

Upon reviewing each of U.S. Cargo’s requested corrections, the Court concludes that all
requests U.S. Cargo designated as “clarification of testimony” and “inaccurate testimony” are
substantive changes and are therefore prohibited by the law of this circuit. Accordingly, the Court
STRIKES those submitted corrections that U.S. Cargo designated as “clarification of testimony”
and “inaccurate testimony.”

IV.

In conclusion, the Court GRANTS in PART and DENIES in PART Plaintiffs’ Motion to
Strike. (ECF No. 126.)

IT IS SO ORDERED.

6-17 dole

DATE EDM . SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE

 
